Case 1:20-cv-10184 Document Filed 01/30/20 Page 1 of 12

COMMONWEALTH OF MASSACHUSETTS

 

 

 

 

 

 

MIDDLESEX, SS SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
CIVIL ACTION NO. _ O =) on pee
SILVIA JULIANA FORERO MUNOZ, )
individually and on behalf of all others )
similarly situated, )
)
Plaintiff, )
)
Ni ) FILED
) cL THE OFFICE OF THE
CLERK OF COURTS
AU PAIR CARE, INC., INTRAX, INC. dba) ee ee
AUPAIRCARE, MARCIE SCHNEIDER and_) N 7
DOES 1-10. 5 JAN 09 2020
) zz,
Defendants. FRG
CLASS ACTION COMPLAINT

Plaintiff Silvia Juliana Forero Mufioz (“Mufioz’”) on behalf of herself and all other
similarly situated au pairs bring this action against Au Pair Care, Inc., Intrax, Inc. dba
AuPairCare (together “Au Pair Care”), Marcie Schneider, and such other of Au Pair Care’s
Treasurer and other officers having management of the company (all together “APC” or
“Defendants”) for unpaid wages.

Introduction

APC is one of only a handful of companies designated by the U.S. Department of State to
place foreign “au pairs” with host families in the United States. APC advertises to, recruits,
screens, trains, places, supervises and oversees au pairs during their stay and work performed in
host families’ homes in the United States. APC obtains substantial fees from prospective au

pairs, contracts with them, and arranges for their placement with the host families. Once
Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 2 of 12

selected and matched with a host family, APC coordinates and dictates the details of the au
pairs’ transportation to the United States, requires au pairs to attend training with APC prior to
sending the au pairs to the host families, places various requirements on the au pairs and the
host families regarding the accommodation for, payment to and work performed by the au pairs,
and continues to oversee the au pairs’ work and requires various contacts and attendance at
events during the yearlong employment. During the au pair’s stay, APC maintains control over
the au pair’s placement and can remove, relocate or instruct an au pair to return to his/her home
country.

On April 1, 2015, the Massachusetts Domestic Worker’s Bill of Rights, Mass. Gen. L. c
149, § 190 (““MDWBR’”’) went into effect, providing various protections for domestic workers,
including au pairs. APC’s competitor and peer au pair sponsor agency, Cultural Care, Inc.,
challenged the implementation of the MDWBR, arguing that the requirements that au pairs be
protected by the Massachusetts Wage Act were preempted by the federal au pair program (the
“MDWBR Litigation”). On August 1, 2017, the United States District Court for the District of
Massachusetts dismissed the MDWBR Litigation, ruling that the minimum wage, overtime and
other employment protections for au pairs were not preempted by the federal au pair program.
That decision was affirmed by the First Circuit in December 2019. In 2014, APC and other au
pair agencies were named in, and later settled, a class action lawsuit brought on behalf of a
nationwide class of au pairs, in the Colorado District Court, ultimately agreed to pay millions of
dollars to au pairs who alleged that they were entitled to, but not paid, minimum wage and
overtime pursuant to the Federal Fair Labor Standards Act (“FLSA”).

Despite knowing for years that au pairs in Massachusetts were required to be paid

Massachusetts wages, APC repeatedly told au pairs they were only entitled to be paid, and host
Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 3 of 12

families they were only required to pay, the minimum federal stipend of $195.75 per week. APC
never paid its au pairs the required Massachusetts wages. Defendants were at all times the au

pairs’ employer and Defendants are responsible for the au pairs’ unpaid wages.

PARTIES
1. Plaintiff Mufioz is an individual au pair who at all relevant times resided with a
host family in Massachusetts.
2. Defendant Au Pair Care, Inc. is, on information and belief, a California

corporation with its principal place of business in San Francisco, California.

Ss Defendant Intrax, Inc. is on information and belief, a corporate entity with a
principal place of business in San Francisco, California. On information and belief, Au Pair
Care, Inc. and Intrax, Inc. are affiliates, subsidiaries and/or alter egos of one another. Defendants
engaged in their au pair program in Massachusetts under the names Au Pair Care and Intrax
interchangeably.

4. On information and belief, Defendant Marcia Schneider is APC’s President.

5. Defendant Does 1 — 10 are APC’s treasurer and other officers with management
of the company and liable for unpaid wages pursuant to M.G.L. c. 149, §148, whose names have
not yet been identified.

JURISDICTION AND VENUE

6. This Court has personal jurisdiction over Defendants pursuant to M.G.L. Ch.
223A, § 2 and 3, because they generally transact business in the Commonwealth, and because the
acts complained of herein occurred in the Commonwealth.

7. Venue is proper in this county, pursuant to M.G.L. Ch. 223 § 1.
Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 4 of 12

FACTUAL ALLEGATIONS

8. APC is one of only fifteen J-1 visa au pair program sponsors designated by the
U.S. Department of State to recruit, train, place and supervise au pairs for fees charged to host
families in the United States.

9. As an approved sponsor organization, APC is permitted to recruit foreign
nationals between the ages of 18 — 26, to be placed with host families in the United States as au
pairs.

10. APC advertises extensively to prospective foreign au pairs, promising an
opportunity to travel to and within the United States and earn money while staying with a host
family.

11. | APC charges prospective au pairs substantial fees to apply and participate in the
program.

12. APC accepts and reviews applications, and interviews, selects, and advises
prospective au pairs on the program, including the requirements, responsibilities, and
compensation.

13. APC then advertises the au pair program to prospective host families.

14. Once an au pair is matched with a host family, APC works with the au pair to
direct and assist them in their visa applications and travel arrangements.

15. | When au pairs first arrive in the United States, they attend APC’s mandatory
training and orientation program.

16. | APC then visits and inspects the host family’s home and accommodations for the
au pair, meets with the host family and the au pair and supervises the placement.

17. During the au pair’s stay, APC continues to supervise and direct the au pair
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 5 of 12

through APC’s local “community counselors.” APC requires au pairs to check in with APC’s
employees, attend certain events, and adhere to APC’s requirements.

18. If any issues arise between an au pair and the host family, or if an au pair has
personal issues, homesickness, physical illness, or family matters in their home country, APC
consults with the au pair and, if necessary, relocates or facilitates the return home of the au pair.

19. Through its contracts with the au pairs and host families, APC retains the ability
remove an au pair from the host family.

20. APC routinely informed au pairs that the most they may be paid is a $195.75
weekly stipend.

21. The au pairs were told that they may not demand additional pay from their host
families.

22. | APC contracts with host families to participate in the au pair program and host a
APC au pair.

23. APC advertises to and informs host families that they can obtain up to 45 hours
per week of childcare at a rate substantially less than Massachusetts minimum wage.

24. In fact, one of the primary selling points and reasons for the popularity of APC’s
au pair program is the advertised cost of hosting an au pair, which APC informs families is
$195.75 per week.

25. | For example, APC’s materials and website advertised the specific financial

requirements for au pairs, including the following:
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 6 of 12

Traditional Payment Schedule Family Friencly Payment Plan Schedule
BEE ee ee 2 ee Se ee i=in Bao
Payment Type Amount When It’s Due
Application Fee (non-refundable: $50 when you apply
Placement Fee (non-refundable) $250 when you match with your au pair
Program Feo* $8,675 $1,000 upon matching and remaining balance of $7,675

Paid 30 days prior to your au pair's arrival
Minimum Au Pair Stipend** $195.75/week Paid weekly to your au pair
Average Annual Cost: $18,958

*pragram fee does not include minimum au pair stipend or other charges such as the SEVIS fee ($35) and , which are due
30 days prior to your au pair's arrival date. The infant Specialized and Toddler Care program fees are $9,625. The minimum au pair stipend,
educational reimbursement, and other options are subject to change based on updates to federal au pair regulations. Should any change occur,
AuPairCare will notify all impacted parties.

** The U.S. Department of State calculation of the minimum weekly stipend is based on the federal minimum wage with a 40% deduction for room
and board in exchange for childcare services. Host families and au pairs are free to agree to compensation higher than the legally applicabie
minimum.

26. In 2014, Massachusetts passed the MDWBR. That law covered various types of
workers, including individuals who are “paid by an employer to perform work of a domestic
nature within a household including...nanny services...”

27. | The MDWBR provides that au pairs are entitled to various protections, including
time off and recordkeeping requirements. Moreover, the MDWBR provides that au pairs are
entitled to overtime pay, limits the deductions for food and lodging, and counts certain “on duty”
hours as working time.

28. At all relevant times, APC knew that the MDWBR was in effect.

29. After its passage, APC’s peer sponsor agency, Cultural Care, Inc., brought the
MDWBR Litigation, seeking to enjoin the enforcement of the law and a declaration that the law
was preempted by the Federal au pair program.

30. On August 1, 2017, the Massachusetts District Court dismissed the MDWBR
Litigation, ruling that the minimum wage, overtime and other employment protections for au

pairs were not preempted by the federal au pair program.

6
Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 7 of 12

31. The Plaintiffs appealed and, on December 2, 2019, the First Circuit Court of
Appeals upheld the trial court’s ruling that the federal au pair program never preempted the
Massachusetts law. See Cultural Care, Inc. v. Massachusetts Attorney General, No. 17-2140
(1st Cir.).

32. On November 13, 2014, a few months after the passage of the MDWBR, APC
and the other au pair sponsor agencies were named as defendants in a nationwide class action
suit brought on behalf of a class of au pairs for unpaid wages. See Beltran v. Interexchange, Inc.
et al., Civ. No. 14-03074-CMA-KMIT (D.Colo.) (the “Colorado Au Pair Action”).

33. Inthe Colorado Au Pair Action, the au pairs alleged that APC and the other
agencies limited au pairs’ compensation to the minimum federal au pair program stipend of
$195.75 per week, and routinely deprived au pairs of federal and state minimum wages.

34. | Onor about January 9, 2019, APC and the other defendants to the Colorado Au
Pair Action entered into a settlement, including the payment by APC and the other au pair
agencies, totaling $65 million.

35. | The Colorado District Court entered final approval of the class settlement on
August 1, 2019.

36. | The Colorado Au Pair Action included a class of individuals who were au pairs
through October 28, 2018.

37. | APC has known of the potential impact of the FLSA, Massachusetts wage laws
and the MDWBR, for years while it actively sought to thwart their enforcement.

38. At all relevant times, APC knew that unless the law was overturned or deemed to

be preempted, the Au Pairs were covered by the Massachusetts Wage Act.

39. At all relevant times, the Plaintiff worked for APC as an au pair in Massachusetts.
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 8 of 12

40. Nonetheless, despite the effect of the 2014 MDWBR and the 2014 Colorado Au
Pair Action, Defendants knowingly continued to misrepresent the amounts owed to au pairs in
Massachusetts and continued to refuse to pay au pairs their full Massachusetts wages.

41. As the Massachusetts Attorney General recently stated:

On December 2, 2019, a federal appeals court affirmed the dismissal of a lawsuit
filed by Cultural Care Au Pair. This court decision confirmed what the Attorney
General’s Office told Cultural Care in 2015: au pairs are domestic workers
protected by the Massachusetts minimum wage, overtime, and Domestic
Worker Bill of Rights (DWBOR) laws.

The Attorney General’s Office understands that host families and au pairs may be
learning about these legal obligations for the first time. The Attorney General’s
Office is focused on ensuring that Cultural Care and other au pair agencies bring
their programs promptly into compliance with Massachusetts law. We also believe
that the agencies must implement a solution for the increased costs and regulatory
obligations facing host families with au pairs. In order to provide time for that to
happen, the Attorney General’s Office does not intend to enforce the DWBOR or
other wage and hour laws against host families at this time, although our office
does not have control over private litigation.

Massachusetts Attorney General, Domestic Workers Website (https://www.mass.gov/service-
details/domestic-workers) (emphasis added).

42. Massachusetts representatives who passed the MDWBR similarly echoed the
Attorney General, noting that the law intentionally did not exempt au pairs, and that the
responsibility falls squarely on the shoulders of the agencies, including APC. For example,
Senator Brownsberger issued a press release on December 18, 2019, explaining the genesis of
the MDWBR and stating in part:

The Massachusetts Domestic Workers bill of rights responded to very real abuses.

At the time the bill was under discussion and debate, we considered exempting au

pair arrangements but concluded that by so doing we would be creating a significant

loophole that would defeat the purposes of the bill. The bill was passed by a

unanimous final roll call in the Senate and by a final roll call of 126 to 22 in the

House.

To the extent that some families have been surprised by the ruling, the fault

lies with agencies who may have placed au pairs under the old rules and failed
to inform families that the new rules were likely to come into force when
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 9 of 12

litigation ended. The legislation was enacted on June 26, 2014 and a full transition
period was allowed. We made it effective April 1, 2015.

Will Brownsberger Press Release, December 18, 2019 (https://willbrownsberger.com/au-pair-
ruling/) (emphasis added).
43. Similarly, in response to concerns from host families, Massachusetts

representative Kenneth Gordon advised:

It is very unfortunate that it appears the company with which you did business did
not inform you that since 2014 Massachusetts has considered au pairs to be
domestic workers entitled to be paid a minimum wage (subject to an offset for
room and board). The companies that bring these workers to our country were
well aware of this, but in meetings with several families from our district, I realize
they did not share this information and this has come as a surprise to the families.
It is misleading to tell the families that the legislature ever believed that an au pair
should not be considered a domestic worker under the protections of the law. The
inclusion of au pairs in the 2014 legislation (or more specifically the decision not
to exclude au pairs) came up specifically during the hearing process before we
passed the bill. The company [Cultural Care, Inc.] that provides au pair
opportunities to Commonwealth families tried to amend the bill when it came to
the floor but they were unsuccessful. They later tried to file an amendment to the
state budget that would have this same effect, but it was withdrawn. They tried to
create an exemption through regulation, but it was refused. Finally, the company
filed suit in federal court and lost. Most recently, that decision was upheld by the
First Circuit and that is why you and other families are writing me now. I do not
think it is fair to force current au pairs to continue to work for less than minimum
wage after the company has had five years to work this out....

44, Defendants knew for years the Plaintiff and Class were entitled to Massachusetts
wages.
45, The Plaintiff, like the other members of the Class, was not paid the full amount of
her Massachusetts wages.
CLASS ALLEGATIONS
46. Plaintiff brings this complaint individually, and on behalf of a class of former or

current au pairs who were employed by APC to participate in the au pair program in
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 10 of 12

Massachusetts.

47. Plaintiff is a member of the Class.

48. | Numerosity: The members of the Class are so numerous that individual joinder of
all Class members is impracticable. On information and belief, the Class consists of
approximately 500 au pairs. The precise number of Class members and their addresses may be
readily ascertained from APC’s records. Class members may be notified of the pendency of this
action by recognized, Court-approved notice dissemination methods, which may include U.S.
mail, electronic mail, Internet postings, and/or published notice.

49. | Commonality: This action involves common questions of law and fact, which
predominate over any questions affecting individual Class members. Common questions of law
and fact, include, but are not limited to, whether Defendants are the au pairs’ employer and
whether the au pairs are entitled to Massachusetts wages.

50. Typicality: Plaintiffs claims are typical of the claims of the Class because she
and the other members of the Class were engaged in the same APC program and engaged in the
same type of au pair placement in Massachusetts.

51. Adequacy of Representation: Plaintiff is an adequate Class representative because
her interests do not conflict with the interests of the other members of the Class she seeks to
represent; she have retained counsel competent and experienced in class action litigation; and she
intends to prosecute this action vigorously.

52. Superiority: A class action is superior to any other available means for the fair and
efficient adjudication of this controversy, and no unusual difficulties are likely to be encountered
in the management of this class action. The damages or other financial detriment suffered by

Plaintiff and the other members of the Class are relatively small compared to the burden and

10
 

Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 11 of 12

expense that would be required to individually litigate their claims, so it would be impracticable
for the Class members to individually seek redress for Defendants’ wrongful conduct. Even if
the Class members could afford individual litigation, the court system could not. Individualized
litigation creates a potential for inconsistent or contradictory judgments, and increases the delay
and expense to all parties and the court system. By contrast, the class action device presents far
fewer management difficulties, and provides the benefits of single adjudication, economy of
scale, and comprehensive supervision by a single court:

COUNT I
Massachusetts Wage Act

53. Plaintiff realleges all of the foregoing.

54. The wage and overtime provisions set forth in Massachusetts Wage Law,
including M.G.L. ch. 149 § 148 and ch. 151, § 1A, apply to APC and protect the Class.

55. APC failed to pay Plaintiff and members of the Class wages and overtime wages
to which they are entitled.

56.  Asaresult of APC’s violations of Massachusetts Wage Law, Plaintiff and the
members of the Class have suffered damages, including by being denied wages and overtime
wages in accordance with Massachusetts Wage Law in amounts to be determined at trial, and
they are entitled to recovery of such amounts, treble damages, prejudgment interest, attorneys’
fees, costs, and other compensation.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that the Court:
a. Certify the Class;
b. Award members of the Class damages to be determined at trial, including, but not

limited to treble damages under Massachusetts Wage Law, together with

1]
Case 1:20-cv-10184 Document 1-1 Filed 01/30/20 Page 12 of 12

attorneys’ fees and costs (as provided for under the Massachusetts Wage Law)
and pre-judgment and post-judgment interest; and
c. Grant such other relief as the court may deem just and proper.
JURY DEMAND

Plaintiff demands a trial by jury on all issues so triable.

SILVIA JULIANA FORERO MUNOZ,
individually and on behalf of all others similarly
situated,

Nicholas Rosenberg (BBO No. 657887)
Josh Gardner (BBO No. 657347)

INER & ROSENBERG P.C.

One State Street, Fourth Floor

Boston, MA 02109

Tel: 617-390-7570
nick@gardnerrosenberg.com

 

    

12
